Fourth Court of Appeals
                               San Antonio, Texas
                                    January 7, 2014

                                 No. 04-13-00612-CV

                        Sage M. BARRERA and Jenesey Barrera,
                                    Appellants

                                          v.

                                  Dean T. CHERER,
                                      Appellee

                    From the County Court, Guadalupe County, Texas
                             Trial Court No. 2013-CV-0077
                            Charles Ramsay, Judge Presiding


                                    ORDER
      Appellant’s motion to withdraw is hereby GRANTED.



                                               ____________________________________
                                               Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2014.


                                               ____________________________________
                                               Keith E. Hottle
                                               Clerk of Court